DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the amendment filed on 10/22/2021 in which claims 1, 19, and 20 were amended. No other claims were added or cancelled, therefore claims 1-20 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 7-9, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. [US 2013/0063073] in view of Luke et al. [US 2017/0097652].
claim 1, Kawasaki discloses a method for operating a battery exchange station [Fig. 2], a plurality of exchangeable batteries being positioned in the battery exchange station [7, see also abstract and “exchange” depicted in Fig. 1], the method comprising: selecting one or more uninterruptible-power-supply (UPS) batteries from the plurality of exchangeable batteries [par. 0085; the exchange station uses current inventory of batteries for UPS purposes]; and in response to a power interruption of the battery exchange station, instructing the one or more UPS batteries to discharge to sustain an operation of the battery exchange station [par. 0085-0086; the exchange station performs selective choosing of batteries in inventory for the purpose of providing operating power to the exchange station]. However, Kawasaki fails to explicitly disclose receiving a battery demand prediction associated with the battery exchange station and identifying the one or more UPS batteries at least partially based in part on the battery demand prediction. 
Luke teaches receiving a battery demand prediction associated with the battery exchange station; and identifying the one or more UPS batteries at least partially based in part on the battery demand prediction [par. 0020]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Kawasaki to include demand information in the selection/power control the battery for the benefit of providing more accurate information regarding the system needs thereby ensuring there is adequate power available by the battery. 

With respect to claim 3, Kawasaki further discloses wherein the operation of the battery exchange station includes charging one of more of the plurality of exchangeable batteries that are not selected as the one or more UPS batteries [par. 0085; states the kiosk maintains a portion of the inventory at 100% while also powering local demand from the batteries selected for discharging during the UPS event].
claim 4, Kawasaki further discloses wherein the one or more UPS batteries are not to be charged or released [as the selected batteries for discharge during the UPS event are not at a full charge they are not kept at the fully charged level and will not be released; further note additional internal battery 10 that cannot be selective for release either].

With respect to claim 7, Kawasaki further discloses wherein selecting the one or more UPS batteries comprises: determining a status of each of the plurality of exchangeable batteries positioned in the battery exchange station and selecting the one or more UPS batteries at least partially based in part on the statuses of the plurality of exchangeable batteries [par. 0085-0086; as an example the selected batteries are selected if they do not have the status of being a high demand battery].

With respect to claim 8, Kawasaki further discloses wherein the statuses are indicative of state of charges (SoCs) of the plurality of exchangeable batteries [par. 0085-0086; batteries that are selected are not maintained at 100% as batteries that are not selected, i.e. percentage of charge equates to SoC of the battery].

With respect to claim 9, Kawasaki further discloses wherein the statuses are indicative of whether each of the plurality of exchangeable batteries is located in a two-way charging slot [par. 0073, 0076; the control unit maintains information about each battery retained in a tray,] that is capable of charging and discharging one of the plurality of exchangeable batteries [note that “capable of” is a function recitation that is not a positive recitation and only needs the ability to so perform, par. 0047, 0049, 0062], and wherein the statuses are indicative of whether each of the plurality of exchangeable batteries are dischargeable [as all trays are capable of bi-directional charging a status that a battery is indeed present represents a status that the battery is indeed indicative of being located in the two-way slot, see also par. 0085-0086 for selection of dischargeable batteries during the UPS event].

With respect to claim 13, Kawasaki further discloses in response to a battery exchange at the battery exchange station, updating the one or more UPS batteries [par. 0076, 0079; continuous monitoring yields real time data of each battery].

With respect to claim 14, Kawasaki further discloses selecting the one or more UPS batteries at least partially based in part on a battery characteristic of each of the plurality of exchangeable batteries [par. 0085-0086; as an example the selected batteries are selected based on a status of being a “high demand” characteristic, additionally a battery being “100%” is considered a characteristic].

With respect to claims 15 and 17, Kawasaki further discloses assigning a priority to each of the plurality of exchangeable batteries, except the one or more UPS batteries; and based on the priority, instructing the one or more UPS batteries to charge at least one of the plurality of exchangeable batteries, except the one or more UPS batteries [par. 0085-0086; for example the priority equates to whether or not the battery is a “high demand” battery. In that case the UPS batteries are not selected from that priority level, also note the section states the high demand priority batteries are kept at the full charge level by the batteries not selected, i.e. in a lower priority], wherein the priority is determined at least partially based on a determination that whether each of the plurality of exchangeable batteries is identified as a UPS candidate battery [again note the selection of the UPS battery is made based on the result of the priority of whether it is a “high demand battery].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. [US 2013/0063073] as applied above, and further in view of Chen et al [US 2013/0031318]. 
With respect to claim 2, Kawasaki further discloses wherein selecting the one or more UPS batteries comprises: receiving battery information of the exchangeable batteries positioned in the battery exchange station; and based on the battery information, selecting the one or more UPS batteries [par. 0076; control unit stores in memory battery information, 0085; battery selection during UPS mode is based on battery information], however fails to disclose memories attached to the batteries. 
Chen teaches memories attached to batteries for the purposes of storing battery information [par. 0009, 0013, 0018].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Kawasaki to include battery memories (i.e. attached to each battery) as taught by Chen for the benefit of providing a storing means the battery itself regarding the battery information thereby providing quick and up-to-date information to the battery exchange station relating to the status of the exchangeable battery. 

Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. [US 2013/0063073] as applied above, and further in view of Arnold et al. [US 2020/0014210].
With respect to claims 5 and 10, Kawasaki fails to disclose any determination of a power consumption for the battery exchange station. 
Arnold teaches determining a power consumption for devices to operate for a predetermined period of time and selection of one or more batteries at least partially based in part on the power consumption and selection of one or more candidate batteries at least partially based in part on the power consumption [Fig. 3; shows power consumption of Phh and Pwp over time periods and also the activation of an auxiliary battery based on the power consumption graph]. 
2*R a correlation between power used and power available of a battery is known to the person having ordinary skill in the art. 

With respect to claim 11, Kawasaki further discloses wherein selecting the one or more UPS candidate batteries comprises: determining a status of each of the plurality of exchangeable batteries positioned in the battery exchange station and selecting the one or more UPS candidate batteries at least partially based in part on the statuses of the plurality of exchangeable batteries [par. 0085-0086; as an example the selected batteries are selected if they do not have the status of being a high demand battery].

With respect to claim 12, Kawasaki further discloses wherein the statuses are indicative of SoCs of the plurality of exchangeable batteries [par. 0085-0086; batteries that are selected are not maintained at 100% as batteries that are not selected, i.e. percentage of charge equates to SoC of the battery].


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. [US 2013/0063073] and Arnold et al. [US 2020/0014210] as applied above, and further in view of Beg [US 2019/0067989].
claim 6, Kawasaki fails to disclose wherein the predetermined period of time is determined based on a time period for the battery exchange station to perform a shutdown process. However, this method is known in the art. For example, Beg teaches a predetermined period of time is determined based on a time period for a device to perform a shutdown process [par. 0054].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Kawasaki to determine the period based on a time to perform a shutdown as taught by Beg for the benefit of ensuring the station is provided with enough power to perform a proper and safe shutdown process, as sudden loss of power in controller/devices can lead to damage. 

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. [US 2013/0063073] as applied above, and further in view of Okui [US 2016/0226268].
With respect to claim 16, Kawasaki fails to disclose wherein the priority is determined at least partially based on individual SoCs of the plurality of exchangeable batteries, however, priority based charging based on SoC is routine in the art. For example, Okui teaches a priority is determined at least partially based on individual SoCs of the plurality of exchangeable batteries [abstract, par. 0009, 0023, 0043, 0060, 0086].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to further modify Kawasaki to determine the priority based on SoC as taught by Okui for the benefit of prioritizing the recharging process of the batteries to allow for more efficient/faster recharging of batteries. 

With respect to claim 18, Kawasaki disclose priority based charging of batteries as disclosed above in claim 16 but fails to disclose wherein the priority is determined at least partially based on a . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. [US 2013/0063073] in view of Chen et al [US 2013/0031318] and Arnold et al. [US 2020/0014210]. 
With respect to claim 20, Kawasaki discloses a battery exchange station [Figs 1 and 2], comprising: a processor [14]; a storage device coupled to the processor [memory is implicit for a controller/processor of the computer]; and a plurality of battery slots coupled to the processor and configured to receive a plurality of exchangeable batteries respectively [7/8/9]; wherein the processor is configured to receive battery information from each of the plurality of exchangeable batteries respectively positioned in the plurality of battery slots [par. 0076, 0079; continuous monitoring yields real time data of each battery]; wherein the processor is configured to identify one or more uninterruptible-power-supply (UPS) batteries from the plurality of exchangeable batteries [par. 0085]; and wherein the processor is configured to, in response to a power interruption of the battery exchange station, instruct the one or more UPS batteries to discharge to sustain an operation of the battery exchange station [par. 0085-0086; the exchange station performs selective choosing of batteries in inventory for the purpose of providing operating power to the exchange station], however fails to disclose memory attached to the batteries, storing a battery demand prediction for the battery 
Chen teaches memories attached to batteries for the purposes of storing battery information [par. 0009, 0013, 0018].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Kawasaki to include battery memories (i.e. attached to each battery) as taught by Chen for the benefit of providing a storing means the battery itself regarding the battery information thereby providing quick and up-to-date information to the battery exchange station relating to the status of the exchangeable battery. 
Arnold teaches determining a power consumption (i.e. battery demand prediction) for devices to operate for a predetermined period of time and selection of one or more batteries at least partially based in part on the power consumption and selection of one or more candidate batteries at least partially based in part on the power consumption [Fig. 3; shows power consumption of Phh and Pwp over time periods and also the activation of an auxiliary battery based on the power consumption graph]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Kawasaki to determine a power consumption of the battery exchange station and perform battery selection based on the consumption as taught by Arnold for the benefit of ensuring the battery/enough batteries are able to adequately supply the UPS power to the station during the power outage event, since power is equal to the known equation p=i2*R a correlation between power used and power available of a battery is known to the person having ordinary skill in the art. 
par. 0020]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Kawasaki to include demand information in the selection/power control the battery for the benefit of providing more accurate information regarding the system needs thereby ensuring there is adequate power available by the battery. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claims 1 and 20 including all of the limitations of the base claim and the intervening claim.
With respect to claim 19, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed limitations of claim 15 combined with “wherein the priority is determined at least partially based on a determination that whether the battery demand prediction corresponds to a critical hour”.

Response to Arguments
Applicant's arguments filed on 10/22/2021 have been fully considered but they are not persuasive. It is noted that Applicant states claims 1 and 20 were amended to incorporate the previously indicated allowable subject matter. However, the entirety of claim 19 was indicated, as well as intervening claim 15. Therefore the current amendment amounts to a change of scope from what was previously indicated as allowable and a final has been issued consequentially. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859